Citation Nr: 1204383	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to February 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is associated with the claims file.


FINDINGS OF FACT

1.  An unappealed January2007 rating decision denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

2.  Evidence received since the January 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss disability and tinnitus; such evidence is not cumulative or redundant of evidence already of record.

3.  Tinnitus and bilateral hearing loss disability are etiologically related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303. 3.385 (2011).

4.  Tinnitus was incurred during active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Accordingly, the Board will address the merits of the claims.


I.  Petition to Reopen Previously-Denied Claims

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed January 2007 rating decision, the RO denied service connection for bilateral hearing loss disability and tinnitus because the evidence failed to show that the claimed disabilities existed or were related to service.  The evidence considered included STRs and the Veteran's October 2006 claim for VA benefits.

In regard to the claim for service connection for hearing loss disability, the Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Although no evidence was received within the one-year appeal period following the January 2007 rating decision, the subsequently received evidence includes the report of a VA examination dated in February 2010, a lay statement, and sworn testimony from an October 2011 videoconference hearing before the undersigned VLJ.

The report of a February 2010 VA examination reflects that the Veteran has a hearing loss disability for VA purposes.  Notably, the auditory thresholds at the 4000 Hertz frequency were 50 in the right ear and 65 in the left ear; and speech recognition scores on the Maryland CNC Test were less than 94 percent for each ear.  Bilateral tinnitus was noted.

A lay statement received in February 2009 from T.R. reflects that he served with the Veteran aboard the USS Klondike and he along with the Veteran worked in close proximity to open turret gun mounts without the benefit of hearing protection-these guns were fired.  T.R. reported that he had a hearing loss disability from this exposure, and he suggested that the Veteran similarly had hearing loss disability due to acoustic trauma during his naval service.

Transcript of sworn testimony given by the Veteran reflects that he fired guns and was exposed to gun fire from "open mounds" aboard ship in service.  The Veteran testified that he has had hearing loss and tinnitus since active duty.  He argued that acoustic trauma from the gun fire during naval service resulted in hearing loss and tinnitus.

Having reviewed the recent evidentiary submissions, the Board finds that this evidence directly addresses the bases of the prior denials and is clearly new and material.  In this regard, the Board notes that the evidence received is neither cumulative nor redundant of the evidence previously of record and, moreover, raises a reasonable possibility of substantiating the claims.  Accordingly, the petition to reopen is granted.

II.  Entitlement to Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran contends that he has bilateral hearing loss disability and tinnitus related to his active service, as discussed above.

Having carefully reviewed the evidence of record, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss disability and tinnitus.  The record reflects both the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385 along with tinnitus and exposure to acoustic trauma in service.  Although the STRs are silent for hearing complaints, the Veteran's sworn testimony reflects continuity of hearing loss and tinnitus symptoms since service and report of VA examination dated in February 2010 shows bilateral hearing loss disability along with tinnitus.  In addition to the Veteran's sworn testimony, the record includes a lay statement from T.R., which reflects that the Veteran was exposed to loud noise from naval guns firing aboard ship when they served on the USS Klondike-essentially corroborating the Veteran's report of acoustic trauma in service.

The Board notes that the Veteran is competent to report hearing problems to include decreased hearing acuity along with tinnitus in and since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Furthermore, although there are no documented complaints of hearing loss during the many years intervening service and his VA claim, the Board has found the Veteran to be credible.  His history of noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Furthermore, his history of noise exposure is corroborated by fellow serviceman T.R. and there were no audiometric findings recorded on service separation examination dated in February 1961 to suggest normal hearing acuity at service separation.

As such, the Board finds the Veteran's sworn testimony and statements highly probative as to the onset of hearing loss and tinnitus symptoms.

Accordingly, in view of the competent and credible evidence of continuity of hearing loss and tinnitus symptoms since service, coupled with the evidence showing a current hearing loss disability and tinnitus, the evidence weighs in favor of service connection for bilateral hearing loss disability and tinnitus.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss disability is granted.

As new and material evidence has been received, reopening of the claim for service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


